THE THIRTEENTH COURT OF APPEALS

                                        13-22-00043-CV


                    In the Interest of J.H., C.H., J.H., and N.H., children


                                        On Appeal from the
                          105th District Court of Nueces County, Texas
                               Trial Court Cause No. 09-01754-D


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

October 27, 2022